2017 IL App (3d) 160579
                                  No. 3-16-0579
                          Opinion filed October 30, 2017
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                               THIRD DISTRICT
______________________________________________________________________________

PATRICIA MONCELLE, Individually and    ) Appeal from the Circuit Court
as Special Administrator of the Estate of
                                       ) of Peoria County.
Michael Moncelle, Deceased,            )
                                       )
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 12-L-269
                                       )
JUSTICE MARY McDADE, JUSTICE           )
VICKI WRIGHT, and JUSTICE MARY K.      )
O’BRIEN,                               ) Honorable
                                       ) David A. Brown,
      Defendants-Appellees.            ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Presiding Justice Hudson and Justice Zenoff concurred in the judgment and opinion.

                                           OPINION

¶1     After the trial court dismissed her lawsuit against the persons and entities she believes

caused her husband’s death, the plaintiff, Patricia Moncelle, appealed to the Third District

Appellate Court. That court affirmed the dismissal. Moncelle v. C.A.P. Air Freight, Nos.

3-09-0074, 3-09-0075, 3-09-0233, 3-09-0234 cons. (2010) (unpublished order under Supreme

Court Rule 23).   The plaintiff contends that, in issuing that decision, the panel of justices who

decided the appeal—Mary McDade, Vicki Wright, and Mary K. O’Brien (collectively, the

defendant justices)—deliberately misstated the contents of the record so as to provide support for

their decision, which they had prejudged without regard to the facts of the case.    The plaintiff
2017 IL App (3d) 160579


made this argument repeatedly during her unsuccessful challenges to the original dismissal and

in other contexts.    Eventually, the plaintiff filed a lawsuit against the defendant justices.     The

trial court dismissed the lawsuit for failure to state a claim and on the basis of “judicial and/or

sovereign immunity.”      The plaintiff now appeals that dismissal.1   We affirm.

¶2                                       I. BACKGROUND

¶3     In late 2004, the plaintiff’s husband, Michael Moncelle, died when his vehicle was struck

by a truck that belonged to AIR CAP LLC (AIR CAP) and was driven by Matthew F. Gross, an

employee of C.A.P. Air Freight (CAP).        In 2005, the plaintiff filed suit (the 2005 suit) against

Gross, CAP, and AIR CAP (collectively, the trucking defendants), claiming wrongful death and

property damage.      She asserted that all of the trucking defendants engaged in willful and

wanton misconduct, based upon allegations that Gross was under the influence of alcohol and

drugs at the time of the collision and that the other trucking defendants had known of his drug

addiction but nevertheless had hired him, retained him, and entrusted him with the truck.         In her

10-count second amended complaint, the plaintiff also alleged that the trucking defendants had

violated federal trucking regulations. The plaintiff sought leave to add prayers for punitive

damages to all of the counts, arguing that the inclusion of the allegations regarding federal

       1
           Although the appeal was filed in the Third District, all of the justices from that district

recused themselves from hearing the appeal. The Illinois Supreme Court assigned the appeal to

be heard and decided by the Second District Appellate Court. See People v. Ortiz, 196 Ill. 2d 236,

256 (2001) (“[T]his court [(the Illinois Supreme Court)] has the power to assign judges to the

various divisions [(Ill. S. Ct. R. 22(b) (eff. Dec. 1, 2008)], a power which we can and do utilize

when necessary to assign judges from one district to hear and decide cases originally brought in

another.”).



                                                 -2-
2017 IL App (3d) 160579


trucking violations permitted this.   The trial court denied leave to seek punitive damages with

respect to all of the counts except one count directed toward Gross.

¶4     CAP and AIR CAP filed motions for partial summary judgment, seeking rulings that they

were not liable for certain of the alleged violations of federal trucking regulations.   The motions

detailed the specific subparagraphs of the complaint as to which they believed they were entitled

to summary judgment.        On November 20, 2007, the trial court orally granted summary

judgment as to certain subparagraphs in the counts against AIR CAP and some of the counts

against CAP.      On November 26, the trial court entered a written order, further granting

summary judgment as to four other subparagraphs in some of the counts against CAP.          The trial

court did not grant summary judgment on the entirety of any of the 10 counts—at least some

portion of each count remained for trial, which was scheduled for December 3.

¶5     On November 29, 2007, CAP filed an amended answer in which it admitted liability for

Gross’s actions, under a theory of respondeat superior (the claim asserted in two counts). 2

That same day, the other trucking defendants obtained leave to file amended answers admitting

their liability under the counts directed against them. As a result, damages was the only issue

remaining for trial.




       2
           CAP simultaneously filed a motion to dismiss the remaining counts against it, arguing

that, because it had admitted liability on the basis of respondeat superior, the trial court should

dismiss the negligent hiring, retention, and entrustment claims. Before the motion was heard,

CAP’s attorney stated that, if the trial court denied the motion, CAP would file an amended answer

admitting liability under those counts as well. As events transpired, the motion was never

decided.


                                                -3-
2017 IL App (3d) 160579


¶6       The plaintiff advised the trial court that she wished to file a motion to reconsider the

court’s ruling limiting the availability of punitive damages, because case law supported the wider

availability of such damages now that the trucking defendants had admitted liability on claims of

willful and wanton misconduct. Because the trial date was only four days away, the trial court

set a highly expedited briefing schedule, giving the plaintiff only two days to serve a list of the

case law on which she relied and requiring her written motion to be filed by 8 a.m. on the day of

trial.   Rather than engaging in the expedited briefing, on November 30, 2007, the plaintiff

moved to voluntarily dismiss the 2005 case.       The trial court dismissed the 2005 case without

prejudice.

¶7       On January 16, 2008, less than two months later, the plaintiff filed a new case against the

trucking defendants (the 2008 case).     The trucking defendants moved to dismiss the 2008 case,

arguing that it was barred by the doctrine of res judicata.     The trial court granted the motion

and dismissed the 2008 case with prejudice.     The plaintiff moved for reconsideration.

¶8       The plaintiff also filed, in the 2005 case, a petition for relief from judgment pursuant to

section 2-1401 of the Code of Civil Procedure (Code) (735 ILCS 5/2-1401 (West 2006)).           The

petition was based on newly discovered evidence suggesting that Gross had been drinking

alcohol at the time of the accident, and it asserted that CAP had attempted to conceal the

evidence.    The plaintiff argued that, if any of the orders limiting punitive damages or granting

partial summary judgment in the 2005 case were final judgments (as the trucking defendants

contended in their motion to dismiss the 2008 case), those judgments should be vacated due to

CAP’s misconduct in concealing the evidence.        The trucking defendants moved to dismiss the

petition.

¶9       In January 2009, the trial court issued a single written order bearing the docket numbers

of both the 2005 case and the 2008 case.     In that order, the trial court denied the section 2-1401

                                                -4-
2017 IL App (3d) 160579


petition filed in the 2005 case, on the ground that the newly discovered evidence would not have

changed the outcome of any of its rulings in that case.        It also denied the plaintiff’s motion to

reconsider its dismissal of the 2008 case.

¶ 10   The plaintiff appealed the dismissal of both the 2008 case and the section 2-1401 petition

filed in the 2005 case.     On April 7, 2010, the defendant justices issued the decision that forms

the basis for this suit (the 2010 Rule 23 Order).    The decision affirmed the trial court’s rulings.

¶ 11   In explaining their decision, the defendant justices framed the question before them as

whether CAP and AIR CAP were “entitled to raise res judicata as a bar to Plaintiff’s 2008

complaint as to all or some of Plaintiff’s claims, based on the trial court’s order granting ***

partial summary judgment on Plaintiff’s claims based on” the alleged violations of federal

trucking regulations.     In explaining their ruling, the defendant justices stated:

       “The trial court’s order dismissing the counts in plaintiff’s second-amended complaint

       *** premised on alleged violations of the [federal trucking regulations], was a final

       judgment on the merits of a separate branch of the controversy.                 When plaintiff

       voluntarily dismissed the remainder of her complaint, she triggered the res judicata bar to

       re-filing against those defendants.      Accordingly, the trial court’s order granting the ***

       motions to dismiss plaintiff’s 2008 complaint is affirmed.” Moncelle, Nos. 3-09-0074,

       3-09-0075, 3-09-0233, 3-09-0234 cons., at 13 (2010) (unpublished order under Supreme

       Court Rule 23).

The plaintiff contends that all of the parties repeatedly advised the defendant justices, in briefs

and at oral argument, that the entry of partial summary judgment and other rulings had not

disposed of any entire counts or claims.

¶ 12   The plaintiff filed a petition for rehearing, which was denied, and an application for a

certificate of importance, which was likewise denied.       (Justice O’Brien dissented from the latter

                                                  -5-
2017 IL App (3d) 160579


denial.)   In both, the plaintiff argued that the defendant justices had known that there was no

order in the record matching the description of the “order dismissing the counts” in the 2010

Rule 23 Order and had deliberately fabricated the existence of such an order to conceal their

unwarranted determination to affirm the trial court’s rulings.   The plaintiff then petitioned the

Illinois Supreme Court for leave to appeal, repeating her charge that the defendant justices had

deliberately misstated the record by saying that “the circuit court had dismissed certain counts of

Plaintiff’s Second Amended Complaint *** when, in fact, no count was dismissed as to any

Defendant.” The supreme court denied the petition for leave to appeal. 3

¶ 13   On September 7, 2012, the plaintiff filed the complaint at issue in this appeal.   In it, she

alleged that the defendant justices fabricated the “order dismissing the counts” referred to in the

2010 Rule 23 Order through intentional misrepresentations, i.e., statements in the 2010 Rule 23

Order that such an order existed.        She alleged that the defendant justices’ conduct was

criminal—amounting to tampering with public records (720 ILCS 5/32-8 (West 2010)) and

official misconduct (720 ILCS 5/33-3 (West 2010))—as well as a breach of their professional


       3
           Between the supreme court’s September 2010 denial of the petition for leave to appeal

and the September 2012 filing of the lawsuit before us now, the plaintiff attempted to file a new

joint “complaint” in the 2005 and 2008 cases. The complaint named the defendant justices as

well as the trucking defendants (although it included no allegations directed against the trucking

defendants). The trial court dismissed this “complaint” as unpermitted by the Code inasmuch as

final judgments had already been entered in both cases, and this court affirmed the dismissal. See

Moncelle v. C.A.P. Air Freight, Inc., 2014 IL App (3d) 130121-U (Second District Appellate Court

sitting by assignment from the Illinois Supreme Court). Because that proceeding has no bearing

on the issues in this appeal, we do not discuss it further.


                                                 -6-
2017 IL App (3d) 160579


ethical obligations under the Rules of Professional Conduct and the Code of Judicial Conduct.

Alleging that their conduct caused her harm, i.e., the loss of her cause of action against the

trucking defendants, the plaintiff sought compensatory and punitive damages and a finding that

the defendant justices were “guilty beyond a reasonable doubt” of fabricating a trial court order.

¶ 14      The defendant justices filed a combined motion to dismiss the case pursuant to section

2-619.1 of the Code (735 ILCS 5/2-619.1 (West 2012)), arguing that the complaint failed to state

a claim and that the suit was barred by judicial and sovereign immunity.        On July 9, 2014, the

trial court granted the motion and dismissed the complaint with prejudice, finding that the

defendant justices were entitled to “judicial and/or sovereign immunity.”        The trial court also

found that the complaint failed to state a claim and that it could not be amended to cure the

pleading defect.     After the trial court denied the plaintiff’s motion to reconsider, she filed this

appeal.

¶ 15                                        II. ANALYSIS

¶ 16      The trial court dismissed the complaint on two grounds: immunity and the insufficiency

of the complaint’s allegations.     Because we find the issue of judicial immunity dispositive, we

confine our analysis to that basis.

¶ 17      Judicial immunity is a matter that can justify the dismissal of a complaint under section

2-619(a)(9) of the Code (735 ILCS 5/2-619(a)(9) (West 2012)).           See Grund v. Donegan, 298
Ill. App. 3d 1034, 1039 (1998).       In considering whether a complaint was properly dismissed

under section 2-619, we take as true all well-pleaded factual allegations of the complaint.

Better Government Ass’n v. Illinois High School Ass’n, 2017 IL 121124, ¶ 21.            However, we

“cannot accept as true mere conclusions unsupported by specific facts.”        Id. ¶ 57.   We review

the dismissal of the complaint de novo.     Id. ¶ 21.



                                                 -7-
2017 IL App (3d) 160579


¶ 18      The common-law doctrine of judicial immunity was first laid down centuries ago as a

means of protecting the independence of the judiciary and discouraging inappropriate collateral

attacks on judgments. Forrester v. White, 484 U.S. 219, 225 (1988) (noting that the doctrine

dates back to medieval times).         “As early as 1872, the [United States Supreme] Court

recognized that it was ‘a general principle of the highest importance to the proper administration

of justice that a judicial officer, in exercising the authority vested in him, [should] be free to act

upon his own convictions, without apprehension of personal consequences to himself.’ ” Stump

v. Sparkman, 435 U.S. 349, 355 (1978) (quoting Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 347

(1872)).     Accordingly, judges are not liable for their judicial acts, “even when such acts are in

excess of their jurisdiction, and are alleged to have been done maliciously or corruptly.”

Bradley, 80 U.S. (13 Wall.) at 351.

¶ 19      There are only two exceptions to judicial immunity.     Mireles v. Waco, 502 U.S. 9, 11

(1991).     “First, a judge is not immune from liability for nonjudicial actions, i.e., actions not

taken in the judge’s judicial capacity.”    Id.   This exception covers situations in which a judge

acted in an administrative capacity, for example.       See Forrester, 484 U.S. at 228 (no judicial

immunity where judge was acting in administrative capacity when he fired the plaintiff probation

officer).    “Second, a judge is not immune for actions, though judicial in nature, taken in the

complete absence of all jurisdiction.” Mireles, 502 U.S. at 12.         In the latter exception, the

term “jurisdiction” refers not to a judge’s authority or power to act, but to the subject matter

jurisdiction of the court upon which the judge sits.    Bradley, 80 U.S. (13 Wall.) at 351-52.

¶ 20      The plaintiff argues that the defendant justices’ alleged act of fabricating a trial court

order was a nonjudicial action.        Specifically, the plaintiff contends that the entry of the

appellate court order—the 2010 Rule 23 Order—was outside of the defendant justices’ judicial

authority because it had the effect of fabricating a trial court order, and appellate judges

                                                  -8-
2017 IL App (3d) 160579


ordinarily do not enter trial court orders.     Thus, she argues, their act was not within the

defendants’ judicial capacity.    However, an act is “judicial,” i.e., within a judge’s judicial

capacity, whenever “it is a function normally performed by a judge” and the parties were dealing

with the judge in her judicial role as the arbiter of a controversy.      Stump, 435 U.S. at 362.

That was the case here, where the entry of the 2010 Rule 23 Order was undoubtedly the type of

judicial act performed by appellate judges such as the defendants.

¶ 21     The plaintiff argues that, although the entry of an appellate court order may be a judicial

act, the utter fabrication of a nonexistent trial court order, done intentionally and without

justification (which is what the complaint alleges), cannot be considered a judicial act, because

judges have no power to take such liberties with the trial court record.        We would have no

qualms about condemning any such conduct by a judge.            However, no lesser body than the

United States Supreme Court has held that the plaintiff is wrong: if a court order was the means

by which a falsehood was perpetrated, the judge who entered that order is entitled to judicial

immunity even though the plaintiff alleges that the judge intentionally fabricated the “facts”

contained in the order.

¶ 22     In the seminal case of Bradley, as in this case, the plaintiff alleged that a judge who

entered an order intentionally misrepresented the facts so as to justify the entry of the order.

There, a trial court judge entered an order barring an attorney from appearing in the judge’s

court.   Bradley, 80 U.S. (13 Wall.) at 344.     As justification, the order stated that the attorney

had approached the judge in a hostile manner after a trial, accusing the judge of insulting him

from the bench during the trial and threatening the judge with “personal chastisement” (i.e.,

physical violence). Id. at 344-45.     The attorney, alleging that his professional livelihood had

been damaged by the bar order, sued the judge.        His complaint asserted that the statements in



                                                -9-
2017 IL App (3d) 160579


the bar order were utterly false and that the judge had “maliciously, corruptly, and unlawfully

fabricated the said order to give color and pretence” to the bar order.   Id. at 338.

¶ 23      The Supreme Court found that, regardless of the truth of the matter contained in the

order, the judge was absolutely immune from suit.         The entry of an order governing the ability

of an attorney to appear before him was undoubtedly within the judge’s power to regulate his

courtroom and was an act undertaken in the judge’s judicial capacity.           Id. at 346-47.   That

being so, the judge could not be liable in a civil action, “however erroneous the [judge’s] act may

have been, and however injurious in its consequences it may have proved to the plaintiff.”         Id.

at 347.     This immunity applied even though the judicial act in question was “alleged to have

been done maliciously or corruptly” and to contain deliberate falsehoods.          Id. at 351.   This

same rule applies with equal force here, where the plaintiff alleges that the 2010 Rule 23 Order

contained intentionally false statements about the trial court record.

¶ 24      Further, a judge’s immunity from suit does not depend on the motives that the plaintiff

ascribes to the judge.      As the Bradley Court noted, litigation frequently arouses powerful

emotions, especially in those parties against whom the judge rules, who might be inclined to

believe that the ruling against them flowed not from some shortcoming in their arguments but

from some improper motive on the part of the judge.          “If civil actions could be maintained in

such cases against the judge, because the losing party should see fit to allege in his complaint

that the acts of the judge were done with partiality, or maliciously, or corruptly, the protection

essential to judicial independence would be entirely swept away.” Id. at 348.           Accordingly,

the Court held, “[t]he purity of [a judge’s] motives cannot *** be the subject of judicial inquiry.”

Id. at 347.

¶ 25      Here, the parties presented the defendant justices with a controversy to be decided in their

judicial capacity, and the defendant justices resolved that controversy by entering an order.

                                                 - 10 -
2017 IL App (3d) 160579


Under the Supreme Court’s guidance, we determine whether an act is “judicial” by considering

whether “it is a function normally performed by a judge” and whether the parties were dealing

with the judge in her judicial role. Stump, 435 U.S. at 362.          Even accepting as true the

allegation that the 2010 Rule 23 Order was the means by which the defendant justices

deliberately and maliciously fabricated a trial court order, that does not change the fact that the

entry of the 2010 Rule 23 Order was itself a judicial act.

¶ 26    In arguing against this conclusion, the plaintiff also points to the magnitude of the loss

she has suffered: first she lost her husband in a terrible collision (liability for which all of the

trucking defendants admitted), and then she lost her ability to bring her claim, a second

deprivation that she argues was caused by the intentional actions of the defendant justices.    She

argues that it would be a travesty to apply the doctrine of judicial immunity in these

circumstances.   Once again, however, her argument has been foreclosed by the Supreme Court,

which held that judicial immunity applies even where a judge’s actions are alleged to have

deprived someone of a fundamental right without due process or even any legal authority.

¶ 27    In Stump, a mother petitioned a circuit court judge in Indiana to enter an order allowing

her 15-year-old daughter to be sterilized, contending that her daughter was “somewhat retarded.”

Stump, 435 U.S. at 351.     The judge entered the order ex parte, without appointing a guardian

ad litem for the daughter or holding a hearing on the petition.    Id. at 352.   The daughter was

sterilized the next day without her knowledge, thinking that she was undergoing an

appendectomy.     When the daughter found out, years later after she was married, that she could

not have children, she sued her mother, the mother’s attorney, the doctors and the hospital

involved, and the judge who had entered the order permitting the sterilization. Id. at 353.     The

trial court dismissed the daughter’s claim against the judge on the basis of judicial immunity.

Id. at 354.

                                               - 11 -
2017 IL App (3d) 160579


¶ 28    The appellate court reversed on the ground that the judge’s actions in entering the order

constituted such a serious violation of due process that they could not be said to be within the

judge’s power or jurisdiction. Not only had the judge ignored the statutorily required procedure

for hearing a sterilization petition, but his entry of the order was “an illegitimate exercise of his

common law power because of his failure to comply with elementary principles of procedural

due process.” Sparkman v. McFarlin, 552 F.2d 172, 176 (7th Cir. 1977).

¶ 29    The Supreme Court rejected the appellate court’s approach:

        “This misconceives the doctrine of judicial immunity.             A judge is absolutely immune

        from liability for his judicial acts even if his exercise of authority is flawed by the

        commission of grave procedural errors.      The Court made this point clear in Bradley, 13
Wall., at 357, where it stated: ‘[T]his erroneous manner in which [the court’s] jurisdiction

        was exercised, however it may have affected the validity of the act, did not make the act

        any less a judicial act; nor did it render the defendant liable to answer in damages for it at

        the suit of the plaintiff ***.’ ” Stump, 435 U.S. at 359.

Thus, although the judge in Stump had acted far outside the bounds of his legal authority, he was

entitled to judicial immunity.   “[N]either the procedural errors he may have committed nor the

lack of a specific statute authorizing his approval of the petition in question rendered him liable

in damages for the consequences of his actions.”         Id. at 359-60.    As the judge had acted in his

judicial capacity and the court on which he sat had subject matter jurisdiction over the mother’s

petition, he was absolutely immune from civil liability.

¶ 30    In this case, it is undisputed that the Third District Appellate Court had subject matter

jurisdiction over the plaintiff’s appeal.   Further, the entry of the 2010 Rule 23 Order was a

judicial act.   The defendant justices thus are entitled to judicial immunity against any liability

arising from the entry of the 2010 Rule 23 Order, regardless of its contents or their motives in

                                                - 12 -
2017 IL App (3d) 160579


entering it.     Mireles, 502 U.S. at 12; Stump, 435 U.S. at 359-60; see also Generes v. Foreman,

277 Ill. App. 3d 353, 356 (1995) (Illinois circuit court judge was immune from suit arising from

his entry of an order vacating a dismissal despite the fact that he had previously recused himself

from the case). The plaintiff’s complaint was correctly dismissed on the basis of judicial

immunity.

¶ 31    The application of judicial immunity can appear harsh.           Nevertheless, “[d]espite the

unfairness to litigants that sometimes results, the doctrine of judicial immunity is thought to be in

the best interests” of the public (Stump, 435 U.S. at 363):

        “For it is a general principle of the highest importance to the proper administration of

        justice that a judicial officer, in exercising the authority vested in him, shall be free to act

        upon his own convictions, without apprehension of personal consequences to himself.

        Liability to answer to every one who might feel himself aggrieved by the action of the

        judge, would be inconsistent with the possession of this freedom, and would destroy that

        independence without which no judiciary can be either respectable or useful.” Bradley,

        80 U.S. (13 Wall.) at 347.

This judicial independence is essential to the functioning of our society.

        “If judges were personally liable for erroneous decisions, the resulting avalanche of suits,

        most of them frivolous but vexatious, would provide powerful incentives for judges to

        avoid rendering decisions likely to provoke such suits.            [Citation.]   The resulting

        timidity would be hard to detect or control, and it would manifestly detract from

        independent and impartial adjudication. Nor are suits against judges the only available

        means through which litigants can protect themselves from the consequences of judicial

        error.     Most judicial mistakes or wrongs are open to correction through ordinary



                                                 - 13 -
2017 IL App (3d) 160579


       mechanisms of review, which are largely free of the harmful side-effects inevitably

       associated with exposing judges to personal liability.” Forrester, 484 U.S. at 226-27.

As tragic a loss as the plaintiff suffered, the plaintiff’s complaint was correctly dismissed on the

basis of judicial immunity.

¶ 32                                   III. CONCLUSION

¶ 33   The judgment of the circuit court of Peoria County is affirmed.

¶ 34   Affirmed.




                                               - 14 -